[Cite as Frick v. Potash Corp. of Saskatchewan, Inc., 2010-Ohio-4292.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               ALLEN COUNTY




DAVID FRICK,

        PLAINTIFF-APPELLANT,                                        CASE NO. 1-09-59

        v.

POTASH CORPORATION OF
SASKATCHEWAN, INC., ET AL,                                          OPINION

        DEFENDANTS-APPELLEES.




                   Appeal from Allen County Common Pleas Court
                            Trial Court No. CV 2008 0866

                                      Judgment Affirmed

                         Date of Decision: September 13, 2010




APPEARANCES:

        Ann-Marie Ahern for Appellant

        Kevin E. Griffith and Franck G. Wobst for Appellee
Case No. 1-09-59


WILLAMOWSKI, P.J.,

       {¶1} Plaintiff-Appellant, David Frick, (“Frick”), appeals the judgment of

the Allen County Court of Common Pleas granting summary judgment in favor of

Defendants-Appellees, Potash Corp. of Saskatchewan, Inc., et al. Frick contends

that there were genuine issues of material fact entitling him to a trial on his claims

of age discrimination. For the reasons set forth below, the judgment is affirmed.

       {¶2} Frick filed a complaint against Potash Corp. of Saskatchewan, Inc.

(“PCS”), and several other companies and individuals affiliated with PCS

(hereinafter, collectively “Appellees”), claiming they discriminated against him

based on his age, in violation of R.C. 4112.02(A), when they failed to hire him for

a position in their new organization. Frick was born on June 2, 1952. In 1989 he

began employment at the chemical plant located at Ft. Amanda Road in Lima

Ohio (“the Plant”).    When Frick was first hired, the facility was owned and

operated by BP Lima Chemicals. Several changes in ownership and operating

structure occurred at the Plant during the years Frick worked there.

       {¶3} In 2007, defendant PCS Nitrogen Ohio, LP (“PCSNO”), owned the

Plant; however, it was operated by INEOS USA (“INEOS”) pursuant to an

operating agreement between PCSNO and INEOS. During 2007, Frick was an

employee of INEOS, as was the entire hourly workforce at the Plant. In March

2007, INEOS notified PCSNO of its intent to terminate its obligation to continue



                                         -2-
Case No. 1-09-59


operating the plant, effective December 31, 2007. PCSNO did not want to close

the facility, so it decided to operate the Plant itself and hire its own workforce.

       {¶4} Defendant Don Johnson (“Johnson”), who was age 61 at the time,

was one of only five persons at the Plant who were employed by PCSNO in 2007.

Johnson had been employed as a general manager and was selected by PCSNO to

take a leadership role in guiding PCSNO through the transformation. Johnson

then asked Todd Sutton (“Sutton”) to join PCSNO and assist Johnson in forming

the new organization.      Sutton, then 37 years old, was an INEOS-employed

chemical engineer who had worked at the Plant his entire professional career,

working in various units and holding several supervisory positions during his 15

years of employment. Danielle Good (“Good”) was hired in August 2007 as a

human resources manager to coordinate the hiring process for the new PCSNO-

operated facility.

       {¶5} Johnson and Sutton testified that they had become very frustrated by

the working conditions and attitudes that had developed at the Plant over the years,

including a poor working relationship between hourly employees and management

and a rigid organizational structure. They felt that the Plant’s operating areas and

units were overly segmented and rigid and some of the INEOS chemical operators

had become too “silo-ed,” which meant they were often unwilling or reluctant to

perform work tasks outside their own current bid job even though they were well



                                          -3-
Case No. 1-09-59


trained and qualified to do so. They saw PCSNO’s decision to hire its own

workforce as a “very unique opportunity to make some key operational and

organizational changes, and to make a fresh start at the facility ***.” This was a

“once-in-a-plant-lifetime opportunity” to change the working culture and get rid of

the negative and corrosive “BP/INEOS heritage.” They worked on developing

new organizational structures, policies and approaches along with new

“expectations” for employees.

      {¶6} Frick and his fellow chemical operators learned that their current

employer, INEOS, would cease operating the plant and they would be required to

apply for positions with the new PCSNO organization. Those who applied but

were not offered positions with PCSNO would be offered severance packages.

The severance pay benefit ranged from two months of pay for employees with less

than three years credited service, up to 16.5 months of pay for employees with 30

or more years of service. Based upon his 18 years of service, Frick was entitled to

receive 13.5 months of severance pay if he applied for, but did not receive a job

offer. It was mandatory to apply for a job with PCSNO in order to receive a

severance package, so all of the INEOS employees applied. However, many of

the older INEOS employees had told Sutton or Johnson that they did not want jobs

with the new organization but had applied in order to be eligible for the severance

package.



                                        -4-
Case No. 1-09-59


        {¶7} After reviewing the applications, conducting interviews, and making

determinations as to which employees would best meet the needs of the new

PCSNO organization, Appellees offered employment to 49 of the 72 former

INEOS chemical operators plus several additional employees who were not

operators.1 Frick, who was 55 years old at the time, was among the 23 chemical

operators2 who were not offered a position.

        {¶8} Frick maintains he should have been offered a position with PCSNO

because he was a dutiful, committed, capable and experienced operator who had

earned many awards for outstanding job performance and received positive job

reviews. Frick had perfect attendance during at least 12 of the years he was

employed at the Plant and was never disciplined. Frick charges that Sutton and

PCSNO created a new, younger culture, ridding themselves of some of the oldest

and most experienced operators in the Plant.

        {¶9} Frick was qualified to perform six different chemical operator roles

and had constantly trained and tested to maintain his qualifications and licensures.



1
  These 72 employees included 61 chemical operators that had been employed by INEOS throughout 2007
and during prior years, and 11 chemical operators that had been newly hired by INEOS and had just started
working at the Plant in September 2007. INEOS had stopped hiring new chemical operators, and Johnson
realized that additional operators would be needed if PCSNO was to be able to safely run the Plant
effective January 1, 2008. Johnson asked INEOS to hire an additional 10 operators. INEOS advertised
for, interviewed, and ultimately hired 11 new chemical operators. Neither Sutton, Johnson, nor anyone else
from PCSNO claims they played any role in INEOS’ hiring of these new chemical operators.
2
   This number included nine chemical operators who were not offered positions with PCSNO, but were
asked to stay and continue working at the Plant, as INEOS employees, for a period of time beyond
December 31, 2007, to help during the transition so that the Plant could continue to operate safely. They
would still receive their severance packages after the transition period.


                                                   -5-
Case No. 1-09-59


In contrast, he claims that the eleven operators newly hired by INEOS in

September 2007 (see fn. 1), and offered jobs by PCSNO, were inexperienced and

required training on every aspect of the job. Ten of those eleven operators were

under the age of 40. Also, in April 2008, PCSNO hired an additional twenty

chemical operators, 18 of whom were under the age of 40. Frick asserts that the

average age of the original group of INEOS operators was 48.57 years old. After

April 2008, the average age had dropped to 40.04 years. Furthermore, 22 of the

23 employees who were not extended job offers by PCSNO were over the age of

forty. Frick believes that the decision not to hire him for a job that he performed

well for 18 years was the result of age discrimination in violation of both the

disparate treatment and disparate impact provisions of R.C. 4112.02. He filed a

complaint on June 5, 2008.

      {¶10} Appellees deny that age played any part in their hiring decision, and

state that they did not extend an offer of employment to Frick because he did not

possess the characteristics that they wanted for the new workforce. Johnson and

Sutton were both familiar with Frick and his work before the interview process.

Sutton had known and interacted with Frick since 1992 and he had developed

serious concerns about Frick’s negative attitude toward management and his “silo-

ed” mentality. Sutton felt Frick would not fit in well with the new operational and

teamwork culture PCSNO wanted to establish.           Sutton believed Frick was



                                        -6-
Case No. 1-09-59


someone who “would throw wedges in the system as much as he could” and that

he had an “us against them” mentality. Although Johnson had not known Frick

for as long as Sutton, Johnson had the impression that Frick was someone who

was always “stirring the pot,” and who tore work teams apart, rather than build

them up.

      {¶11} After much discovery and the taking of numerous depositions,

Appellees filed a motion for summary judgment contending that Frick had no

evidence to support his claim that he was not hired because of his age and he could

not establish that Appellees’ stated reasons for not hiring him were pretextual.

On October 14, 2009, the trial court granted Appellees’ motion for summary

judgment, finding that no genuine issue of material fact existed as to whether

Appellees committed age discrimination in declining to hire Frick. It is from this

judgment that Frick appeals, presenting the following two assignments of error.

                           First Assignment of Error

      The trial court erred in granting summary judgment on
      Plaintiff-Appellant’s disparate treatment age discrimination
      claim because Plaintiff-appellant raised genuine issues of
      material fact under the McDonnell Douglas method of proof and
      presented substantial evidence from which a jury could infer
      that Defendants’ stated justification for their decision not to hire
      Plaintiff-Appellant were pretextual.

                          Second Assignment of Error

      Because Plaintiff-Appellant raised genuine issues of material fact
      as to each element of his claim for disparate impact, the trial


                                        -7-
Case No. 1-09-59


       court erred when it granted summary judgment on Plaintiff-
       Appellant’s disparate impact age discrimination claim.

                                Summary Judgment

       {¶12} Pursuant to Civ.R. 56(C), summary judgment may be granted if “the

pleadings, depositions, answers to interrogatories, written admissions, affidavits,

transcripts of evidence, and written stipulations of fact, if any, timely filed in the

action, show that there is no genuine issue as to any material fact and that the

moving party is entitled to judgment as a matter of law.” Harless v. Willis Day

Warehousing Co. (1978), 54 Ohio St.2d 64, 66, 375 N.E.2d 46.                As such,

summary judgment is appropriate when: (1) there is no genuine issue of material

fact; (2) the moving party is entitled to judgment as a matter of law; and (3)

reasonable minds can come to but one conclusion and that conclusion is adverse to

the nonmoving party, who is entitled to have the evidence construed most strongly

in his or her favor. Horton v. Harwick Chemical Corp., 73 Ohio St.3d 679, 686-

687, 1995-Ohio-286, 653 N.E.2d 1196. An appellate court reviews a summary

judgment order de novo. Hillyer v. State Farm Mut. Auto. Ins. Co. (1999), 131

Ohio App.3d 172, 175, 722 N.E.2d 108.

       {¶13} The party moving for summary judgment has the initial burden of

producing some evidence which demonstrates the lack of a genuine issue of

material fact. Dresher v. Burt, 75 Ohio St.3d 280, 293, 1996-Ohio-107, 662

N.E.2d 264. Once the moving party meets its initial burden, the nonmoving party


                                         -8-
Case No. 1-09-59


must then produce competent Civ.R. 56(C) evidence demonstrating that there is a

genuine, material issue for trial. Dresher at 293. In order to defeat summary

judgment, the nonmoving party must produce evidence beyond allegations set

forth in the pleadings and beyond conclusory statements in an affidavit. Scott v.

Marckel, 3d Dist. No. 4-07-27, 2008-Ohio-2743, ¶18.

      {¶14} When a court reviews the record, it is to draw all inferences in the

light most favorable to the non-moving party. Byrd v. Smith, 110 Ohio St.3d 24,

2006-Ohio-3455, 850 N.E.2d 47, ¶25. Although the court is not to engage in

weighing of the evidence, to survive summary judgment an appellant must

produce more than a scintilla of evidence in support of his position. Schmitz v.

Bob Evans Farms, Inc. (1997), 120 Ohio App.3d 264, 268, 697 N.E.2d 1037.

Ultimately, the proper inquiry is whether the state of the evidence is such that

reasonable minds can come to but one conclusion and that conclusion is adverse to

the non-moving party. Civ.R. 56(C); Sinnott v. Aqua-Chem, Inc., 116 Ohio St.3d

158, 2007-Ohio-5584, 876 N.E.2d 1217, ¶29. Where the nonmoving party fails to

make a sufficient showing on an essential element of the case with respect to

which it has the burden of proof, summary judgment is appropriate. Celotex Corp.

v. Catrett (1986), 477 U.S. 317, 324, 106 S.Ct. 2548, 91 L.Ed.2d 265, 274.




                                       -9-
Case No. 1-09-59


                          Age Discrimination -- Disparate Treatment

         {¶15} In his first assignment of error, Frick argues that the trial court erred

in granting summary judgment in favor of Appellees because the court

impermissibly weighed the evidence and failed to construe the evidence in favor

of Frick.      Frick asserts that he successfully presented a prima facie case of

disparate treatment age discrimination under R.C. 4112.01, and he claims that he

presented extensive evidence that Appellees’ stated reasons for not hiring him

were pretextual.

         {¶16} R.C. 4112.01(A) states:

         It shall be an unlawful discriminatory practice: (A) For any
         employer, because of the race, color, religion, sex, military
         status, national origin, disability, age, or ancestry of any person,
         to discharge without just cause, to refuse to hire, or otherwise to
         discriminate against that person with respect to hire, tenure,
         terms, conditions, or privileges of employment, or any matter
         directly or indirectly related to employment.

In interpreting the Ohio anti-discrimination statutes, Ohio courts have consistently

looked to federal cases interpreting federal civil rights and age discrimination

legislation,3 in addition to Ohio case law. See, e.g., Mauzy v. Kelly Svcs., Inc., 75

Ohio St.3d 578, 582, 1996-Ohio-265, 664 N.E.2d 1292; Barker v. Scovill, Inc.

(1983), 6 Ohio St.3d 146, 147, 451 N.E.2d 807.


3
  Under the Age Discrimination in Employment Act of 1967 (ADEA), it is “unlawful for an employer ***
to fail or refuse to hire or to discharge any individual or otherwise discriminate against any individual with
respect to his compensation, terms, conditions, or privileges of employment, because of such individual's
age.” 29 U.S.C. § 623(a)(1).


                                                    -10-
Case No. 1-09-59


         {¶17} When a plaintiff alleges disparate treatment discrimination, liability

depends on whether the protected trait, i.e., age, actually motivated the employer's

decision; that is, the          plaintiff's age must have actually played a role in the

employer's decision-making process and had a determinative influence on the

outcome. Reeves v. Sanderson Plumbing Prod., Inc. (2000), 530 U.S. 133, 141,

120 S.Ct. 2097, 147 L.Ed.2d 105. “Disparate treatment *** captures the essence

of what Congress sought to prohibit in the ADEA. It is the very essence of age

discrimination for an older employee to be fired because the employer believes

that productivity and competence decline with old age.” Hazen Paper Co. v.

Biggins (1993), 507 U.S. 604, 610, 113 S.Ct. 1701, 123 L.Ed.2d 338.

         {¶18} There are two methods by which a plaintiff-employee may establish

a prima facie case of disparate treatment age discrimination: (1) with direct

evidence that the termination or other adverse action was motivated by age, or (2)

in the absence of direct evidence, through a special burden-shifting means, often

referred to as the “McDonnell Douglas”4 proof method. McDonnell Douglas

Corp. v. Green (1973), 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668; Kohmescher

v. Kroger Co. (1991), 61 Ohio St.3d 501, 504-506, 575 N.E.2d 439. Regardless of


4
 The United States Supreme Court has never squarely addressed whether this Title VII model, utilized in
cases of race, gender, and other types of discrimination, is applicable in age discrimination cases under the
ADEA. However, the Supreme Court has proceeded to analyze age discrimination cases under the
McDonnell Douglas framework when the parties have not disputed the issue. See, e.g. Gross v. FBL
Financial Svcs. Inc. (2009), -- U.S.--, 129 S.Ct. 2343, 2349, 174 L.Ed.2d 119. Ohio Courts have found the
McDonnell Douglas framework applicable in age discrimination cases. Barker v. Scovill, Inc., 6 Ohio
St.3d 146, 451 N.E.2d 807.


                                                   -11-
Case No. 1-09-59


the method utilized, the plaintiff at all times bears the burden of proof. St. Mary's

Honor Ctr. v. Hicks (1993), 509 U.S. 502, 511, 113 S.Ct. 2742, 125 L.Ed.2d 407,

416; Texas Dept. of Community Affairs v. Burdine (1981), 450 U.S. 248, 253, 101

S.Ct. 1089, 67 L.Ed.2d 207, 215.

        {¶19} Because discriminatory intent is seldom evidenced by overt actions

and direct evidence, plaintiffs usually raise a presumption of discrimination by

utilizing the McDonnell Douglas evidentiary framework to establish a prima facie

case. The initial burden is upon the plaintiff-employee to demonstrate by a

preponderance of evidence that: (1) the plaintiff was a member of the statutorily

protected class; (2) the plaintiff applied and was qualified for the position; (3) that,

despite his or her qualifications, the plaintiff was rejected; and, (4) after the

rejection, the position remained open and the employer continued to seek

applicants from persons of complainant's qualifications. McDonnell Douglas, 411

U.S. at 802, 93 S.Ct. 1817, 36 L.Ed.2d 668; Williams v. Akron, 107 Ohio St.3d

203, 2005-Ohio-6268, 837 N.E.2d 1169, ¶10.5

        {¶20} Once a plaintiff establishes a prima facie case, a presumption of age

discrimination is created. The burden of production then shifts to the defendant-

employer to overcome the presumption of discrimination by coming forward with


5
 We note that the steps for establishing a prima facie case are slightly modified when the case involves a
discharge or a reduction in force (RIF). See, e.g., Kohmescher v. Kroger Co., 61 Ohio St.3d 501, 575
N.E.2d 439, at the syllabus, modifying and explaining Barker v. Scovill, Inc., supra; Hamilton v. Sysco
Food Servs. of Cleveland, Inc., 170 Ohio App.3d 203, 2006-Ohio-6419, 866 N.E.2d 559, ¶30.


                                                  -12-
Case No. 1-09-59


evidence of a legitimate, nondiscriminatory reason for its actions. See Allen v.

Totes/Isotoner Corp., 123 Ohio St.3d 216, 2009-Ohio-4231, 915 N.E.2d 622, ¶4.

If the employer articulates a nondiscriminatory reason, then the employer has

successfully rebutted the presumption of discrimination that was raised by the

prima facie case. Weiper v. W.A. Hill & Assoc. (1995), 104 Ohio App.3d 250,

263, 661 N.E.2d 796.

      {¶21} The plaintiff must then present evidence that the employer's

proffered reason was a mere pretext for unlawful discrimination. Manofsky v.

Goodyear Tire & Rubber Co. (1990), 69 Ohio App.3d 663, 668, 591 N.E.2d 752.

The plaintiff's burden is to prove that the employer's reason was false and that

discrimination was the real reason for the employer’s actions. Weiper v. W.A. Hill

Assoc., 104 Ohio App.3d at 263, 661 N.E.2d 796. The ultimate inquiry in an

employment-based age discrimination case is whether an employer took adverse

action “because of” age; that age was the “reason” that the employer decided to

act. Gross v. FBL Financial Svcs. Inc. (2009), -- U.S.--, 129 S.Ct. 2343, 2350,

174 L.Ed.2d 119 (“To establish a disparate treatment claim, *** a plaintiff must

prove that age was the ‘but for’ cause of the employer’s adverse decision.”). See

also, Coryell v. Bank One Trust Co. N.A., 101 Ohio St.3d 175, 2004-Ohio-723,

803 N.E.2d 781, ¶11; R.C. 4112.01(A).




                                        -13-
Case No. 1-09-59


       {¶22} In Frick’s case, there was no direct evidence of age discrimination,

but the trial court found, and Appellees do not appear to dispute, that Frick has

satisfied his burden of setting forth a prima facie case of age discrimination under

the McDonnell Douglas model. Construing the evidence in favor of Frick, this

Court finds that (1) Frick, being over 40, belonged to a protected class; (2) he was

qualified for the job for which he applied (“At the prima facie stage, a court should

focus on a plaintiff’s objective qualifications to determine whether he or she is

qualified for the relevant job.” Wexler v. White’s Fine Furniture, Inc. (C.A.6,

2003), 317 F.3d 564, 575); (3) PCSNO declined to hire Frick; and (4) the position

remained open and the employer continued to seek other candidates.

       {¶23} After Frick established a prima facie case, the burden of production

shifted to Appellees to articulate a legitimate, nondiscriminatory reason for not

hiring Frick. See Kohmescher v. Kroger Co., 61 Ohio St.3d at 505, 575 N.E.2d

439.   We agree with the trial court, and Frick does not appear to dispute, that

Appellees satisfied their burden of production when they articulated that, when

measured against PCSNO’s stated hiring goals and based on their years of

working with him, Johnson and Sutton concluded that Frick would not fit in well

with the organizational changes and positive, teamwork culture they wanted for

the new organization.




                                        -14-
Case No. 1-09-59


       {¶24} If the employer can articulate a nondiscriminatory reason, then the

presumption of discrimination raised by the prima facie case is rebutted and the

employee's burden is to prove that the employer's reason for the adverse

employment action was false, and that discrimination was the real reason. Weiper

v. W.A. Hill Assoc., 104 Ohio App.3d at 263, 661 N.E.2d 796, citing St. Mary's

Honor Ctr., 509 U.S. at 511, 113 S.Ct. 2742, 125 L.Ed.2d 407. Therefore, Frick

bears the burden of rebutting Appellee’s proffered reasons for not hiring him by

pointing to evidence that proves that Appellee’s reasons were a pretext designed to

mask age discrimination. To survive a summary judgment motion, Frick must

show that a reasonable jury could conclude that the actual reasons offered by

Appellees were a mere pretext for unlawful age-discrimination, not that other

reasonable decision makers might have retained Frick. See Rowan v. Lockheed

Martin Energy Systems, Inc., (C.A.6, 2004), 360 F.3d 544, 550. The issue is not

whether PCSNO made the best possible decision in not hiring Frick, but whether it

made a discriminatory decision. Stein v. National City Bank (C.A.6, 1991), 942

F.2d 1062, 1065 (“It is not the function of courts to judge the wisdom of particular

business policies.”).

       {¶25} To establish pretext, a plaintiff must demonstrate “that the proffered

reason (1) has no basis in fact; (2) did not actually motivate the employer’s

challenged conduct; or (3) was insufficient to warrant the challenged conduct.”



                                       -15-
Case No. 1-09-59


Dews v. A.B. Dick Co. (C.A.6, 2000), 231 F.3d 1016, 1021. Regardless of which

option is chosen, the plaintiff must produce sufficient evidence from which the

jury could reasonably reject the employer's explanation and infer that the employer

intentionally discriminated against him. Johnson v. Kroger Co. (C.A.6, 2003),

319 F.3d 858, 866.       “[A] reason cannot be proved to be a ‘pretext for

discrimination’ unless it is shown both that the reason was false, and that

discrimination was the real reason.” (Emphasis in original.)     St. Mary’s Honor

Ctr. v. Hicks, 509 U.S. at 515, 113 S.Ct. at 2752, 125 L.Ed.2d 407.

       {¶26} Frick argues that he satisfied his burden of proving that PCSNO’s

reasons for not hiring him were a pretext for age discrimination because he

proffered: (a) evidence that younger, unqualified workers were hired instead of

Frick; (b) evidence that PCSNO’s reasons for its failure to hire Frick were

factually false, contrived, and exaggerated; (c) evidence of alleged age-related

comments by Johnson and Sutton; and (d) statistical evidence demonstrating

Appellees’ systematic elimination of older workers.

       {¶27} First, Frick maintains that evidence that his knowledge and skill

levels were superior to those outside the protected class who were retained should

be sufficient to create an inference that Appellees’ reasons for not hiring him were

pretextual.   However, Frick’s skills, abilities, attendance, and performance were

never an issue and they were not the reason why he was not hired. The Appellees’



                                       -16-
Case No. 1-09-59


testimony consistently stated that Frick was intelligent, qualified, a good worker,

and that his contributions to the Plant through the years were recognized and

appreciated. However, Appellees repeatedly testified that he did not have the

attitude and personality traits that the new management desired and believed were

necessary to build a team consistent with their plans and goals for the new

organization. Courts have consistently recognized that it is not unlawful to use

subjective criteria to make employment decisions. See, e.g., Browning v. Dep’t. of

Army (C.A.6, 2006), 436 F.3d 692, 694.

      {¶28} When asked to explain the criteria for the hiring decisions as to who

would be retained, the HR manager, confirmed, “[b]asically [PCSNO] wanted to

move forward with creating a new culture at the plant, with safety and teamwork

as not all but mainly top priorities and wanted to foster teamwork, working well

with their coworkers, a positive work environment ***.” (Good Depo., p. 77).

The twenty-five guideline questions that were used for interviewing the INEOS

operators for positions with the new organization contained ten questions

pertaining to teamwork and personality traits, while only half as many questions

pertained to technical skills and knowledge.

      {¶29} In an affidavit in support of Appellees’ motion for summary

judgment, Sutton addressed his reasons for offering employment to the eleven

inexperienced operators who were hired by INEOS in September 2007:



                                       -17-
Case No. 1-09-59


       [I]n mapping out how PCSNO would staff all of the chemical
       operator positions and be ready to go effective January 1, 2008, I
       had identified a number of entry level, “utility worker” positions
       that needed to be filled. I recommended that PCSNO offer
       employment to each of the chemical operators hired by INEOS
       in September 2007, because, in my opinion and based upon my
       knowledge of how long it takes a newly hired employee to
       become qualified in at least one position, I thought they would
       all be qualified to work safely and effectively for PCSNO as of
       January 1, 2008. Further, everything that I had heard about
       them indicated that they had positive attitudes towards the
       Company, their supervisors and managers, so I thought this also
       would allow them to be a good fit for the team-work oriented
       culture we were trying to build for PCSNO.

       {¶30} Although Frick had many talents and considerable experience, that

was not the primary focus that motivated PCSNO’s hiring decisions for all of the

positions that needed to be filled.    Furthermore, Frick’s extensive experience

would not have been a good match for the “utility worker” positions. It is well-

settled that “[c]ourts do not sit as super personnel departments to second guess an

employer’s facially legitimate business decisions.” (Citations omitted.) Bush v

Am. Honda Motor Co., Inc. (S.D. Ohio 2002), 227 F.Supp.2d 780, 797; see, also,

Jackson v. Gonzales (D.C. Cir. 2007), 496 F.3d 703 (“given the dynamic nature of

the hiring process *** we will not second guess how an employer weighs

particular factors in the hiring decision”). The fact that PCSNO’s hiring criteria

did not match Frick’s strengths is not evidence of pretext.

       {¶31} Next, Frick alleges that he created a material issue of fact concerning

Appellees’ stated reasons for not hiring him because he provided affidavits of


                                        -18-
Case No. 1-09-59


former co-workers concerning Frick’s positive attributes, stating that he was

“cooperative and helpful,” “motivated by the best interests of the company,” and

“a team player.” Frick also provided positive performance reviews, attendance

awards, and records of awards and commendations.

        {¶32} However, these documents do not constitute evidence that would

prove that Appellees’ stated criteria were a pretext. The affidavits appear to be

from friends of Frick who shared Frick’s point of view.6 These comments did not

reflect the mind-set of the management members who were in charge of hiring.7

More relevant to management’s opinion of Frick’s qualifications is the affidavit of

John Young, who was Frick’s supervisor. Mr. Young was born in 1953, and had

worked at the Plant for over thirty years. He stated that:

        I supervised David Frick between October, 1989 and December
        15, 2007, approximately 17 years. ***

        Based on my personal observations and experiences in working
        with Mr. Frick, I believe that he was a very capable chemical
        operator. He was a good trouble shooter. He also understood
        his job assignment well. He also had excellent attendance and
        was committed to safety.


6
  The co-workers who provided the affidavits were also on the “do not hire” lists and/or were not offered
permanent jobs with PCSNO.
7
  Sutton testified that he had received a list of employees from an anonymous source with “DNH” (Do Not
Hire) marked in front of several of the names, along with comments such as: “Infectious bad attitude --
chooses work to perform,” “picks and chooses work, plays games, campaigns against co.,” “constant critic
of authority, infectious bad attitude,” “lazy, attendance issues,” “not a team player, disliked by crews,”
“constant critic of authority, infectious bad attitude,” “infectious bad attitude, chooses work, not a team
player, not liked, crew bully.” The commentary for Frick stated, “frequently campaigns against co. needs.”
(Sutton 2/5/09 Dep., Plaintiff’s Ex. 23.) Although Sutton testified that the employment decisions were not
based upon or influenced by this anonymous document, it demonstrated that others shared management’s
concerns about the attitude of many of the employees.


                                                  -19-
Case No. 1-09-59


       At the same time, however, from my perspective as a supervisor
       I came to view Mr. Frick as hard headed and often unwilling to
       accept other people’s views or suggestions, especially about
       maintenance, inspection and safety issues. He also constantly
       tried to stir the pot between his co-workers and their
       supervisors. He would work behind the scenes. He did this on
       mandatory coverage issues. He would try to fire people up
       unnecessarily over little things. *** He seemed to enjoy trying
       to create issues between the hourly union members and their
       supervisors as well as with company management. ***

       In light of the changes that PCSNO would be making at the
       facility, I was not at all surprised by PCSNO’s decision not to
       extend a job offer to Mr. Frick. From my experiences working
       with [Frick], I believe he would have strongly resisted many of
       the types of changes that PCSNO planned to implement. *** If
       someone asked me whether I believe [Frick] was a team player,
       based on my experiences interacting with him, my answer would
       be “No.” At times, he did get along with certain crew members
       he liked and would work well as part of a team, but working as
       part of a team and helping out others simply was not a strength
       for him.

       {¶33} Mr. Young’s affidavit contained many other observations consistent

with the reasons stated by Sutton and Johnson as to why Frick was not hired.

Even on the evaluations that Frick provided (which, we note, were from 1996,

1997, 1998, and 1999, when BP operated the Plant), only one had a checkmark in

front of “projects a positive attitude” under the “Team Skills” section.

       {¶34} Frick’s dated performance reviews are irrelevant to the new and

different standards set forth by the new management team. See Peters v. Lincoln

Elec. Co. (C.A.6, 2002), 285 F.3d 456, 474 (“It is simply stating the obvious to

observe that what may have satisfied one management regime does not necessarily


                                        -20-
Case No. 1-09-59


satisfy its successor ***”). Furthermore, Frick cannot show pretext by the “good

opinions of co-workers or previous supervisors.” See Weller v. Titanium Metals

Corp. (S.D. Ohio 2005), 361 F. Supp.2d 712, 722.; see, also, Peters v. Lincoln

Elec. Co., 285 F.3d at 474 (affidavits from co-workers did little, if anything, to

rebut employer’s reason and merely showed that the plaintiff had a good rapport

with some of his co-workers.) If every employee could create a triable issue of

fact by proffering a positive opinion from a friend or co-worker, courtrooms

would be overwhelmed with deciding employment issues that are within the realm

of company management. It is “the perception of the decision maker which is

relevant,” and not that of co-workers. Evans v. Technologies Applications & Serv.

Co. (C.A.4, 1996), 80 F.3d 954, 960-61.

      {¶35} Frick further claims that comments made by Sutton and Johnson

represented evidence of age stereotyping and demonstrated pretext. Johnson had

apparently made a comment referencing the “aging workforce” at the Plant.

Sutton allegedly stated that “the mindset around here must change, we have got to

get rid of some of these older people.” (Klink Aff., ¶11.) Sutton also expressed

concern about the “BP/INEOS heritage” and the “old” INEOS “culture.”

      {¶36} In order for such age-related comments to constitute proof of

discrimination, there must be a nexus between the alleged comment and the

prohibited act of discrimination. Byrnes v. LCI Communications, 77 Ohio St.3d



                                      -21-
Case No. 1-09-59


125, 130, 1996-Ohio-307, 672 N.E.2d 145; Street v. Gerstenslager Co. (1995),

103 Ohio App.3d 156, 163, 658 N.E.2d 1105. “Absent some causal connection or

link between an employer's discriminatory statements or conduct and a plaintiff-

employee, there is no permissible inference that the employer was motivated by

discriminatory animus to act against the plaintiff-employee * * *.” Byrnes, 77

Ohio St.3d at 130, 672 N.E.2d 145. Thus, “derogatory co-worker comments do

not substantiate a finding of employment discrimination, when such comments

cannot be linked to the decisionmaker bringing forth the adverse action.” Evans v.

Jay Instrument and Specialty Co. (S.D.Ohio 1995), 889 F.Supp. 302, 310.

      {¶37} Additionally, age-related comments which are “isolated, ambiguous,

or abstract” cannot support a finding of age discrimination. Byrnes, 77 Ohio St.3d

at 130, 672 N.E.2d 145. See, also, Phelps v. Yale Security, Inc. (C.A.6, 1993), 986

F.2d at 1020, 1025. In Cooley v. Carmike Cinemas, Inc (C.A.6, 1994), 25 F.3d

1325, 1330, the Sixth Circuit Court held that in age discrimination cases,

statements allegedly showing an employer's age bias are to be evaluated by

considering four factors: (1) whether the statements were made by a decision-

maker or by an agent within the scope of his employment; (2) whether the

statements were related to the decision-making process; (3) whether the statements

were more than merely vague, ambiguous or isolated remarks; and, (4) whether

they were made proximate in time to the act of termination.



                                       -22-
Case No. 1-09-59


       {¶38} We do not find that these isolated and stray remarks, which were far

removed from the decision-making process, were evidence of a discriminatory

animus. Johnson explained that in 2002 or 2003, he requested information about

the age of the workforce to try to show the union that lay-offs could be avoided

because required cost savings would likely be achieved through expected

retirements and attrition. This one remark by Johnson, made years earlier, was an

objective and accurate description of the Plant’s workforce and was not evidence

of age discrimination.     Courts have recognized that it is not unlawful for

employers to take pending retirements into account. See Rowan v. Lockheed

Martin Energy Systems, Inc. (C.A.6, 2004), 360 F.3d 544 (employer's concern

about pending retirements is not the same as bias against age).

       {¶39} Likewise, Sutton’s comments referring to the “heritage” and the

“old” INEOS culture were referencing the former regime’s way of doing things,

and were not necessarily an age-related comment.           Sutton testified in his

deposition that the goal was to “get rid of the BP heritage or INEOS heritage ***

and make a different plant, make a better plant to work in, a plant that ain’t

negative ***.”     The comment that Klink attributed to Sutton was referring

primarily to the “mindset” of doing things the way they had been done in the past,

under previous management. This isolated statement was made in 2003, long

before Sutton was employed by PCSNO and before he had any hiring authority or



                                       -23-
Case No. 1-09-59


responsibility. Frick testified that Sutton had never demonstrated any

discriminatory animus towards him and there was no evidence that Sutton

believed that all older workers (age-wise) believed in doing things the “old BP

way.” The fact that he hired many workers over the age of forty and fifty belies

any such discriminatory intent.

       {¶40} And lastly, Frick presented evidence from a statistical expert, Dr.

Burke, who calculated that from the pool of 72 chemical operators employed by

INEOS, PCSNO chose to hire 95% of the chemical operators under the age of 40,

while only 58% of the operators over age 40 were hired. Frick’s expert stated that

it was virtually certain that these results were not obtained by chance.

       {¶41} However, we agree with the trial court’s finding that the expert’s

statistical evidence was unreliable and inaccurate because it failed to take into

account the fact that some of the chemical operators who were over the age of 40

had informed management that they did not want to be hired. Johnson and Sutton

testified that at least eight chemical operators (with years of service ranging from

27 to 42 years) specifically told them that they did not want a job with PCSNO

and would prefer to take the severance payments. However, the conditions placed

upon the severance required them to apply. Statistical evidence is rendered suspect

when the sample includes persons leaving their employment under incentive

programs. Tinker v. Sears, Roebuck & Co. (C.A.6, 1997), 127 F.3d 519, 524.



                                        -24-
Case No. 1-09-59


        {¶42} Even without a detailed analysis of what the hiring statistics would

have been if those eight operators had not been included in the pool, we find the

following statistics concerning the ages of the employees who were hired further

negate Frick’s claims that Appellees had a discriminatory animus against older

workers.      Of the 808 former INEOS employees that PCNOS hired, effective

January 1, 2008, 57 employees were over the age of 40. Of these, 39 employees

were over the age of 49 and 15 employees were Frick’s age, 55, or older. In fact,

seven of the chemical operators who were hired by the same decision makers who

chose not to hire Frick were 55-years-old, the very same age as Frick.

        {¶43} Frick’s conclusory statistical evidence was insufficient to establish

pretext or prove discrimination because the analysis did not explain, consider or

eliminate whether other INEOS employees were not hired for the same or similar

reasons Frick was not hired.                Furthermore it did not distinguish between

employees who did not want to be hired and those who PCSNO decided not to

hire. And finally, the statistics showed that 71% of those who were hired by

PCSNO were over the age of forty. The statistical evidence did not provide

evidence of a discriminatory intent to eliminate older workers.

        {¶44} Frick relies heavily on the United States Supreme Court’s opinion in

Reeves v. Sanderson Plumbing Prods, 530 U.S. 133, 120 S.Ct. 2097, 147 L.Ed.2d


8
 This number includes accounting, IT, maintenance, and administrative employees, as well as the chemical
operators.


                                                 -25-
Case No. 1-09-59


105, to support his case and for the proposition that it is permissible for trier of

fact to infer the ultimate fact of employment discrimination from the falsity of the

employer's explanation, in conjunction with a plaintiff’s prima facie case of

discrimination. However, Frick overstates the applicability of the decision in

Reeves to the facts in this case. While it may be “permissible” in certain instances

for a trier of fact to infer discrimination from the falsity of the employer’s

explanation, it is not necessary to do so, and the facts and the totality of the

circumstances must support such an inference. Id.

       {¶45} In Reeves, the 57-year-old plaintiff was fired after forty years of

service, allegedly due to his failure to maintain accurate attendance records. At

trial, Reeves established a prima facie case of discrimination, introduced evidence

that he had accurately recorded the attendance and hours of the employees under

his supervision, and also produced additional evidence that his employer was

motivated by age-based animus. Id. The jury found in favor of Reeves and the

trial court denied the employer’s Rule 50 motion for judgment as a matter of law.

The Fifth Circuit Court of Appeals reversed, finding that the evidence was

insufficient to sustain the jury’s verdict as a matter of law. The United States

Supreme Court reversed this decision, finding that the appeals court had ignored

relevant evidence and misconceived the plaintiff’s evidentiary burden.




                                       -26-
Case No. 1-09-59


       {¶46} As the Supreme Court in Reeves was careful to note, a prima facie

case coupled with evidence of a false proffered reason “may permit” a fact-finder

to infer a discriminatory purpose, “although such a finding will not always be

adequate to sustain” a finding of liability.    Reeves, 530 U.S. at 148, 120 S.Ct.

2097, 147 L.Ed.2d 105. One of the main distinctions between Reeves and the case

before us today is that the plaintiff in Reeves made a “substantial showing that the

employer’s explanation was false.” Id., 530 U.S. at 144, 120 S.Ct. 2097, 147

L.Ed.2d 105. Frick’s evidence, however, amounted to little more than a difference

of opinion with PCNOS’ decision-making process; it did not amount to evidence

of material facts from which a fact-finder could infer the falsity of Appellees’

proffered non-discriminatory reasons. Whether judgment as a matter of law is

appropriate in any particular case will depend on a number of factors, including

the strength of the plaintiff’s prima facie case, the probative value of the proof that

the employer’s explanation is false, and any other evidence that supports the

employer’s case. Id. at 148-49, 120 S.Ct. 2097, 147 L.Ed.2d 105.

       {¶47} The ultimate inquiry in an employment-based age discrimination

case is whether the plaintiff was a victim of intentional discrimination and was

subject to an adverse employment decision because of his or her age, i.e., whether

age was the “but for” cause of the employer’s adverse decision. Id., 530 U.S. at

153, 120 S.Ct. 2097, 147 L.Ed.2d 105; Gross v. FBL Financial Svcs., --- U.S. ---,



                                         -27-
Case No. 1-09-59


129 S.Ct. at 2350, 174 L.Ed.2d 119; R.C. 4112.01(A). Viewing the evidence in

favor of the non-moving party, we do not find that Frick has produced any

evidence that PCSNO’s decision would have been different had he been twenty, or

even thirty years younger. Frick has failed to produce more than a scintilla of

evidence that would create an issue of material fact as to whether PCSNO’s

proffered reasons for not hiring Frick were pretextual. Frick has not met his

burden to point to evidence to demonstrate that the reasons Appellees offered were

not its true reasons but were merely a pretext for discrimination or were not

worthy of credence. Therefore, Frick’s first assignment of error is overruled.

                     Age Discrimination – Disparate Impact

       {¶48} In his second assignment of error, Frick maintains that Appellees’

policy of “changing the culture” to eliminate the “heritage” caused a disparate

impact on older workers. He argues that his statistical evidence is proof that

Appellees’ hiring policies had a disproportional effect on older workers.

       {¶49} There are, essentially, two theories of employment discrimination:

disparate treatment and disparate impact. See Hazen Paper Co. v. Biggins, 507

U.S. at 609, 113 S.Ct. 1701, 123 L.Ed.2d 338. In his first assignment of error,

Frick argued that he was a victim of disparate treatment, i.e., the employer treats

some people less favorably than others because of their race, gender, age, religion,

nationality, or other protected characteristics.   See id., quoting   Intl. Bhd. of



                                       -28-
Case No. 1-09-59


Teamsters v. United States (1997), 431 U.S. 324, 335-336, fn.15, 97 S.Ct. 1843,

52 L.Ed.2d 396. Disparate impact claims,9 on the other hand, involve employment

practices that are facially neutral in their treatment of different groups but fall

more harshly on one group. Albaugh v. Columbus Div. of Police (1999), 132 Ohio

App.3d 545, 550, 725 N.E.2d 719, citing Hazen Paper Co., 507 U.S. at 609, 113

S.Ct. 1701, 123 L.Ed.2d 338. Proof of discriminatory motive is not required under

this theory of discrimination. Id.

        {¶50} To establish a prima facie case of disparate impact, a plaintiff must:

(1) identify the “particular employment practice”; (2) show a disparate impact on a

protected group; and (3) prove that the employment practice caused the disparity.

See Meacham v. Knolls Atomic Power Lab. (2008), 554 U.S. 84, 128 S.Ct. 2395,

2405, 171 L.Ed.2d 283. “The plaintiff is obliged to do more” than “merely alleg[e]

a disparate impact, or point to a generalized policy”; the plaintiff is responsible for

“isolating and identifying the specific employment practices that are allegedly

responsible for any observed statistical disparities.” (Quotation and editorial marks




9
  Although the disparate impact theory of employment discrimination has been recognized for many
decades and utilized to demonstrate discrimination based upon race, gender, and other protected traits, the
United States Supreme Court only recently acknowledged its applicability to age discrimination in
employment cases. See Smith v. City of Jackson (2005), 544 U.S. 228, 125 S.Ct. 1536, 161 L.Ed.2d 41.
That decision also cautions that “the scope of disparate-impact liability under [the] ADEA is narrower than
under Title VII.” Id. The U.S. Supreme Court reasoned that “age, unlike race or other classifications
protected by Title VII, not uncommonly has relevance to an individual's capacity to engage in certain types
of employment.” Id. The Ohio Supreme Court has not yet issued an opinion in an age discrimination
employment claim under the disparate impact theory.


                                                  -29-
Case No. 1-09-59


omitted.) Wards Cove Packing Co. (1989), 490 U.S. 642, 656, 109 S.Ct. 2115,

104 L.Ed.2d 733.

      {¶51} The burden of identifying a specific-practice requirement is

extremely important and is not a trivial burden. Meacham v. Knolls, 554 U.S. 84,

128 S.Ct. 2395, 2406, 171 L.Ed.2d 283; Smith v. City of Jackson (2005), 544 U.S.

228, 241, 125 S.Ct. 1536, 161 L.Ed.2d 410. For example, in City of Jackson, the

United States Supreme Court held that the employees had not raised a genuine

issue of material fact because they had done little more than point out that the pay

plan at issue was relatively less generous to older workers than to younger

workers. The Court stated,

      As we held in Wards Cove, it is not enough to simply allege that
      there is a disparate impact on workers, or point to a generalized
      policy that leads to such an impact. Rather, the employee is
      responsible for isolating and identifying the specific employment
      practices that are allegedly responsible for any observed
      statistical disparities. *** [The] failure to identify the specific
      practice being challenged is the sort of omission that could result
      in employers being potentially liable for the myriad of innocent
      causes that may lead to statistical imbalances.

(Emphasis in the original; citations and internal quotation marks omitted.) City of

Jackson, 544 U.S. at 241, 125 S.Ct. 1536

      {¶52} Frick has only pointed to the generalized hiring goals of PCSNO,

including some of the qualifications that PCSNO was hoping to find in its

workforce. These were the same criteria that Frick used in support of his disparate



                                       -30-
Case No. 1-09-59


treatment claim in an attempt to prove that Appellees demonstrated a

discriminatory intent; these attributes do not constitute a facially neutral, specific

hiring practice, such as found in other cases, where certain testing, educational, or

physical requirements served to disproportionally affect a protected group. These

generalized qualifications were only one part of the over-all ideals that the hiring

managers utilized. All of the evidence points to the fact that each employee was

individually and subjectively evaluated before a hiring decision was made.

       {¶53} Courts have repeatedly held that a plaintiff generally cannot

establish a prima facie case under a disparate impact theory by showing only that

the cumulative impact of the employer’s selection procedures resulted in an

adverse impact on members of a protected group. As one court noted, “[s]imply

gesturing towards the hiring process as a whole will not satisfy the requirement

that the plaintiff identify a ‘specific employment practice’ that is the cause of the

statistical disparities.” Byrnie v. Town of Cromwell Bd. Of Educ. (C.A.2, 2001),

243 F.3d 93, 111. Frick has failed to meet his threshold obligation of identifying a

specific employment practice.

       {¶54} Even if it could be found that Frick did identify a specific practice,

he must then offer competent statistical evidence showing that the challenged

practice caused an adverse effect. Frick’s statistical evidence fails to reliably

prove disparate impact. As we discussed above, Dr. Burke’s statistical analysis



                                        -31-
Case No. 1-09-59


was not accurate because it failed to take into account a large percentage of

workers over the age of forty who did not want an offer of employment. Although

Dr. Burke’s affidavit made a brief, conclusory statement that even excluding those

eight workers the results were not likely to have happened by chance, he did not

provide any explanation or basis for this conclusion, nor did he offer any data

connecting the results with a specific hiring practice.

       {¶55} While plaintiffs frequently show a disparate impact by the use of

statistics, courts must be careful to evaluate the proffered statistical analyses in

light of the total circumstances present in a given case. Teamsters, 431 U.S. at

339-40, 97 S.Ct. 1843, 52 L.Ed.2d 396. Incomplete or inapplicable analyses,

simplistic percentage comparisons, and small sample sizes produce statistical

analyses with little probative value. See, e.g., New York City Transit Auth. v.

Beazer (1979), 440 U.S. 568, 582-87, 99 S.Ct. 1355, 59 L.Ed.2d 587.

       {¶56} In addition to Dr. Burke’s failure to take into account the older

workers who did not want to be hired, there was no identification or analysis of

any particular component of the selection process that allegedly caused the

disparity. In a disparate impact case, the plaintiff must prove a causal link between

a specific employment practice and disparities observed. Wards Cove Packing

Co. 490 U.S. at 656-57, 109 S.Ct. 2115, 104 L.Ed.2d 733.                 Dr. Burke

acknowledged that he neither identified nor analyzed any particular aspect of



                                         -32-
Case No. 1-09-59


Appellees’ selection process, nor did he consider any other non-discriminatory

variables which may have played a role in the decision making process.10 Courts

have consistently excluded statistical reports that ignore nondiscriminatory

explanations for an alleged statistical disparity.                  Hopson v. Daimler Chrysler

Corp. (C.A.6, 2005), 157 Fed. Appx. 813, 838; Baeer v. The Scotts Co, 10th Dist.

No. 01AP-323, 2001-Ohio-3978.

        {¶57} Frick has failed to make a prima facie case of disparate impact

employment discrimination because he has failed to specifically identify a

particular employment practice that, although facially neutral, had a disparate

impact on older workers.11 Further, his statistical evidence was incomplete and

conclusory and was insufficient to establish his prima facie case. For the reasons

stated above, Frick’s second assignment of error is overruled.

                                          Conclusion

        {¶58} The broad issue before this Court is whether Frick presented



10
    Although Dr. Burke has an impressive curriculum vitae listing an extensive history of high-profile
litigation in which he had been involved, he acknowledged that he had done comparatively little statistical
analysis in the area of employment discrimination or age discrimination. (Burke Depo., pp. 112-116.)
11
    Generally, once a plaintiff establishes a prima facie case of disparate impact, the employer has the
opportunity to rebut the presumption of discrimination by producing evidence of a “business justification”
for its “neutral” hiring criteria, or, under the ADEA, to demonstrate that the employer’s actions were based
upon a “reasonable factor other than age.” See Little Forest Medical Ctr. of Akron (1991), 61 Ohio St.3d
607, 610-611, 575 N.E.2d 1164; Meacham v. Knolls Atomic Power Lab., 554 U.S. 84, 128 S.Ct. at 2400.
It is not necessary to examine the nature and scope of the Appellees’ rebuttal in the case before us because
Frick did not establish a prima facie case of disparate impact employment discrimination. However, we
agree with the trial court’s findings that even if Frick had established a prima facie case, Appellees
produced sufficient evidence of a business justification and reasonable factors other than age to explain
their hiring decisions and rebut Frick’s claims.


                                                   -33-
Case No. 1-09-59


sufficient evidence to withstand a motion for summary judgment. After reviewing

the entire record, and considering the briefs, supplemental authority, and points

raised at oral argument, and making all reasonable inferences in favor of Frick, we

find that Frick has failed to do so with either his claim of disparate treatment or his

claim of disparate impact. Therefore, having found no error prejudicial to the

appellant herein in the particulars assigned and argued, we affirm the judgment of

the trial court.

                                                                 Judgment Affirmed

ROGERS and PRESTON, J.J., concur.

/jlr




                                         -34-